DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Summary
The preliminary amendment filed on 7/23/2020 have been acknowledged. Claims 1-50 was canceled and new claims 51-84 have been added. 
Claims 51-84 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16, 937,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a the method for eliciting in a subject and administering a composition  that is functional  to target the cancer or tumor that expresses the CMV antigen and then induce an immune response to a cancer cell targeting to the same cancer or tumor antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
In particular, the reference claims are directed to method comprising selecting such patient in need of treatment and administering a composition comprising a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the current rejected claims are directed to a method using the same antigen but presented by polynucleotide sequence encoding the same. Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed 
In particular, the rejected claims are directed to method comprising selecting such patient in need of treatment a composition comprising a polynucleotide encoding a phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed a method using the same antigen but it is presented by dendritic cells comprising a polynucleotide sequence encoding said phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,822,354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a method for eliciting an immune response in a subject suffering from a cancer or tumor wherein the cancer or tumor cells expresses a cytomegalovirus (CMV) antigen targeted with the same cancer related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
Particularly in the instant case, the rejected claims are directed to method comprising selecting such patient in need of treatment a composition comprising a polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed a method using the same antigen but it is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising bigger scope of the elected targeted cancer or tumor antigens selected from the CMV in addition to other antigens as one of the selection with presented as polypeptide antigen or polynucleotide encoding the same antigen or dendritic cell expressing the same polynucleotide that expresses the same antigen. However,  it comprises the same scope of the current rejected claims that is drawn to a method using the same CMV antigen or its fragment thereof, i.e. a polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, 
Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.

Claims 51-52, 55-56, 65-66, 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are directed to a method comprising the scope to a method using the same CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, in addition to other antigens while the reference claims comprises a broader scope of the CMV antigen selections and the antigen is a polypeptide rather than a polynucleotide. However, the current rejection claims as described above are directed to use a . 
Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.

Claims 51-52, 55-56, 65-66, 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are directed to a method comprising the scope to a method using the same CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, in addition to other antigens while the reference claims comprises a broader scope of the CMV antigen selections and the antigen is a polypeptide rather than a polynucleotide. However, the current rejection claims as described above are directed to use a polynucleotide encoding the same antigen with other active steps are obvious same to the reference claim. 
Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.

Claims 51-52, 55-56, 65-66, 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are directed to a method comprising the scope to a method using the same CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, in addition to other antigens while the reference claims comprises a broader scope of the CMV antigen selections and the antigen is a polypeptide rather than a polynucleotide. However, the current rejection claims as described above are directed to use a polynucleotide encoding the same antigen with other active steps are obvious same to the reference claim. 
Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.

Claims 51-53, 55, 56, 65-66, 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 22 of U.S. Patent No. 9,974,848B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising a step using a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) as one of compositions, which overlaps with the scope to the current rejected claims that are directed to a method using polynucleotide encoding the same. Because the rejected claims use an open language that fails to limit the claimed method without other additional step of composition used in the method.  To this context, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art. Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BAO Q. LI
Examiner
Art Unit 1648

/BAO Q LI/Primary Examiner, Art Unit 1648